Citation Nr: 0628063	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
radiculitis of the 10th and 11th thoracic nerves.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) regional office in Houston, Texas.  

The case has been advanced on the docket based on the 
veteran's age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In addition to his service-connected radiculitis of the 10th 
and 11th thoracic nerves, the veteran has also been diagnosed 
as having nonservice-connected polyneuropathy.  An 
independent medical opinion dated in September 2005 concluded 
that the polyneuropathy was not casually related to the 
veteran's service-connected disability.  Significantly, 
however, the record does not include adequate evidence to 
allow the Board to differentiate between symptoms which are 
due to the service-connected disorder of the 10th and 11th 
nerves as opposed to the impairment due to nonservice-
connected disorders.  The report of a VA examination 
conducted in April 2002 and an associated addendum dated in 
June 2002 noted the existence of both service-connected and 
non service-connected disabilities, but did not specify which 
symptoms were due to which disorder.  Other examinations 
conducted by the VA in June 2001 are too old for rating 
purposes.  Therefore, further development is required.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)(in which the 
Court vacated a decision by the Board where there was no 
medical evidence in the record separating the effects of the 
appellant's post-traumatic stress disorder from his 
nonservice-connected personality disorders).  

The Board also notes that the veteran has not been provided 
appropriate notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  A letter provided by the RO in April 
2001 did not include all required information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a duty-
to-assist notification letter with respect 
to the issue now on appeal.  The letter 
should include a statement as to the 
information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the veteran 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.  The notice should also advise 
the veteran to submit any evidence which 
he may have which pertains to the claim.  

2.  The veteran should be afforded a 
special neurology disorders examination 
to assess the current severity of his 
radiculitis of the 10th and 11th thoracic 
nerves.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should note whether or not any 
nerve involvement of the 10th and 11th 
thoracic nerves is wholly sensory.  The 
examiner should differentiate between any 
symptoms, findings or impairment of 
function which is due to a nonservice-
connected disability and that which is 
attributable to the service-connected 
disorder of the 10th and 11th thoracic 
nerves.  If the examiner is unable to 
differentiate between the service-
connected and nonservice-connected 
disorders then that should be 
specifically stated in the examination 
report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



